Bloodworth, J.
(After stating the foregoing faetSi)
1. “Ordinarily, when a month is referred to, it will be understood to be of the current year, unless from the connection it *239appear that another is intended.” Tipton v. State, 119. Ga. 304 (2) (46 S. E. 436). See also Plair v. State, 23 Ga. App. 574 (99 S. E. 61), and cit.
3. All the evidence showing that the offense was committed some time during the year 1919 and prior to the finding of the indictment, it was not error harmful to the accused for the judge to charge the jury that they would be authorized *to convict the defendant if they found that the offense was committed at any time after the 38th of March, 1917. See Plair v. State, supra, and cit.
3. There was sufficient evidence to support the verdict, and the court properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.